Exhibit 10.3

EXECUTION COPY

AMENDED AND RESTATED

STOCK OPTION AGREEMENT

This AMENDED AND RESTATED STOCK OPTION AGREEMENT (this “Agreement”) is dated as
of June         , 2004, between TD Holding Corporation, a Delaware corporation
(the “Company”), and Michael Graff (the “Holder”).

W I T N E S S E T H

WHEREAS, the Holder serves on the Board of Directors of the Company (the
“Board”); and

WHEREAS, in connection with such service, the Company has previously granted the
Holder an option to purchase 883 shares of Stock (as hereinafter defined),
subject to the terms and conditions contained in that certain Stock Option
Agreement, dated as of July 22, 2003 (the “Date of Grant”), between the Company
and the Holder (the “Prior Agreement”); and

WHEREAS, prior to the date hereof, the Company has amended and restated its 2003
Stock Option Plan in its entirety to clarify certain provisions relating to the
vesting of certain performance based options (as so amended and restated, the
“Option Plan”); and

WHEREAS, the parties hereto desire to amend and restate the Prior Agreement in
its entirety for purposes of aligning certain provisions relating to the vesting
of certain performance based options with the terms contained in the Option Plan
and otherwise to change certain provisions set forth in the Prior Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises
contained herein, the parties hereto hereby agree that the terms and conditions
of the Options (as hereinafter defined) are as follows:

1. Definitions. Capitalized terms not otherwise defined herein shall have the
same meaning as ascribed to such terms in the Option Plan, a copy of which is
attached hereto.

2. Grant of Option. Subject to the terms and conditions set forth herein,
effective as of the Date of Grant, the Company hereby grants to the Holder
(i) options to purchase 177 shares of Stock, at an exercise price equal to
$1,000 per share, and subject to the vesting requirements set forth in
Section 3(a) below (the “Time Vested Options”) and (ii) options to purchase 706
shares of Stock, at an exercise price equal to $1,000 per share, and subject to
the vesting requirements set forth in Section 3(b) below (the “Performance
Vested Options” and, together with the Time Vested Options, the “Options”).
Subject to Section 4 below, the Options shall expire on the tenth
(10th) anniversary of the Date of Grant (the “Expiration Date”).



--------------------------------------------------------------------------------

3. Vesting. Options shall vest and become exercisable in such manner and on such
date or dates set forth in subsections (a) and (b) below; provided, however, the
Committee may in its sole discretion accelerate the vesting of any Option, which
acceleration shall not affect the terms and conditions of any such Option other
than with respect to vesting.

(a) Time Vested Options. Twenty percent (20%) of the Time Vested Options shall
be fully vested and exercisable on the Date of Grant, and an additional twenty
percent (20%) shall vest and become exercisable on each of the first, second,
third and fourth anniversaries of the Date of Grant. All Time Vested Options
shall become fully vested and exercisable upon a Change in Control.

(b) Performance Vested Options.

(i) Vesting Based on Annual Performance. For each fiscal year of the Company
beginning with fiscal year 2004 and ending with fiscal year 2008, ten percent
(10%) of the Performance Vested Options shall be eligible to become vested and
exercisable, provided that the Company has achieved an Annual EBITDA equal to,
or in excess of, the Annual EBITDA Target for such fiscal year. Such Performance
Vested Options shall become vested and exercisable as of the date that the
Committee verifies that such Annual EBITDA Target has been achieved. For each
such fiscal year, the Committee shall verify whether the Annual EBITDA Target
has been achieved, and shall notify the Company’s Chief Executive Officer of its
determination with respect thereto, within ten (10) business days after the
Committee receives the Company’s audited financial statements for that fiscal
year. If the Company does not achieve the required Annual EBITDA Target for a
fiscal year, but in the immediately following fiscal year, the Company has
achieved a Cumulative EBITDA equal to, or in excess of, the Cumulative EBITDA
Target for such immediately following fiscal year, in addition to any
Performance Vested Options that vest and become exercisable in such immediately
following fiscal year in accordance with the preceding sentence, the Performance
Vested Options that were eligible for vesting in the immediately prior fiscal
year shall also vest and become exercisable as of the date that the Committee
verifies (in the manner specified above) that such Cumulative EBITDA Target has
been achieved.

(ii) Cumulative Target. Provided that the Cumulative EBITDA for fiscal year 2008
is equal to, or in excess of, the Cumulative EBITDA Target for fiscal year 2008,
fifty percent (50%) of the Performance Vested Options shall become vested and
exercisable as of the date that the Committee verifies that the Cumulative
EBITDA Target for fiscal year 2008 has been achieved. If the Cumulative EBITDA
for fiscal year 2008 is in excess of ninety (90%) of the Cumulative EBITDA
Target for fiscal year 2008 but less than one hundred percent (100%) of the
Cumulative EBITDA Target for fiscal year 2008, for each whole percentage point
between ninety percent (90%) and one hundred percent (100%), five (5%) of the
Performance Vested Options shall become vested and exercisable as of the date
that the Committee verifies that such percentage of the Cumulative EBITDA Target
for fiscal year 2008 has been achieved. If the Cumulative EBITDA for fiscal year
2008 is less than ninety (90%) of the Cumulative EBITDA Target for such fiscal
year, no Performance Vested Options shall vest and become exercisable based upon
achievement of the Cumulative EBITDA Target for

 

- 2 -



--------------------------------------------------------------------------------

fiscal year 2008. The Committee shall verify whether the Cumulative EBITDA
Target for fiscal year 2008 has been achieved, and shall notify the Company’s
Chief Executive Officer of its determination with respect thereto, within ten
(10) business days after the Committee receives the Company’s audited financial
statements for fiscal year 2008.

(iii) Change in Control. In the event of a Change in Control, (1) if the
annualized net rate of return to the Company’s shareholders (excluding any
Participants) immediately following the Effective Time from the Effective Time
until the date of consummation of such Change in Control (the “NRR”), equals, or
is in excess of, twenty five percent (25%), all Performance Vested Options shall
vest and become exercisable on the Change in Control; (2) if the NRR is twenty
percent (20%), an additional number of Performance Vested Options shall vest and
become exercisable such that, in the aggregate, seventy five percent (75%) of
the Performance Vested Options shall be vested and exercisable on the Change in
Control, and (3) in addition to the number of Performance Vested Options that
shall vest in accordance with clause (2) above, for each additional one percent
(1%) of NRR in excess of twenty percent (20%) to and including 24.9%, an
additional number of Performance Vested Options shall vest and become
exercisable such that, in the aggregate, an additional five percent (5%) of the
Performance Vested Options shall be vested and exercisable on the Change in
Control. Any Performance Vested Options which have not vested prior to, or upon,
a Change in Control, shall terminate. For purposes of determining NRR,
securities of the Company purchased by the Company’s shareholders at the
Effective Time shall be valued at the face amount of such securities at such
time. In addition, and for the avoidance of doubt, NRR shall be determined
before the dilutive effect of any management fees or carried interest paid to
Warburg Pincus by the Fund.

(iv) Expiration of Unvested Options. Performance Vested Options which do not
vest in accordance with the provisions of this Section 3(b) shall terminate.

4. Termination of Service.

(a) If prior to the Expiration Date, and except as provided in Section 4(b)
below, the Holder shall cease to be a member of the Board for any reason,
including in the event the Holder ceases to be a member of the Board due to his
death or Disability, (i) all unvested Options held by the Holder as of the date
he ceases to be a member of the Board shall continue to vest (or be eligible for
vesting, in the case of Performance Vested Options) in accordance with the terms
hereof and (ii) notwithstanding the fact that the Holder has ceased to be a
member of the Board, and except as provided in Section 4(b) below, any vested
Options held by the Holder as of the date he ceased to be a member of the Board
or any other Options that thereafter become vested in accordance with the terms
hereof, shall remain exercisable in accordance with the terms hereof.

(b) If prior to the Expiration Date, the Holder shall cease to be a member of
the Board by reason of the Holder’s voluntary resignation from the Board or by
reason of the Holder’s removal from the Board for Cause (as hereinafter
defined), (i) all vesting with respect to the Options shall cease, (ii) any
unvested Options shall expire as of the date the Holder ceases to be a member of
the Board and (iii) any vested Options shall expire on the earlier of the

 

- 3 -



--------------------------------------------------------------------------------

Expiration Date or the date that is thirty (30) calendar days after the date
that the Holder ceases to be a member of the Board. For purposes hereof, the
term “Cause” shall mean (x) the repeated failure by the Holder, after written
notice from the Board, substantially to perform his material duties and
responsibilities as a member of the Board or as a member of the board of
directors of any of the Company’s subsidiaries (other than any such failure
resulting from incapacity due to reasonably documented physical or mental
illness), or (y) any willful misconduct by the Holder that has the effect of
materially injuring the business of the Company or any of its subsidiaries,
including, without limitation, the disclosure of material secret or confidential
information of the Company or any of its subsidiaries.

5. Method of Exercising Options. The Options may be exercised by the delivery to
the Company at its principal office or at such other address as may be
established by the Committee of written notice of the number of shares of Stock
with respect to which the Options are being exercised accompanied by payment in
full of the purchase price of such shares. Payment for shares of Stock acquired
pursuant to Options granted hereunder shall be made in full, upon exercise of
the Options (i) in immediately available funds in United States dollars, by
certified or bank cashier’s check, (ii) by surrender to the Company of shares of
Stock which either (A) have been held by the Holder for at least six-months, or
(B) were acquired from a person other than the Company, (iii) by a combination
of (i) and (ii), (iv) prior to an IPO, by delivery of a notice of “net exercise”
to the Company, pursuant to which the Holder shall receive the number of shares
of Stock underlying the Options so exercised reduced by the number of shares of
Stock equal to the aggregate exercise price of the Options divided by the Fair
Market Value on the date of exercise, or (v) following an IPO, by any other
means approved by the Committee.

6. Company; Holder.

(a) The term “Company” as used in this Agreement with reference to employment
shall include the Company and its Affiliates.

(b) Whenever the word “Holder” is used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
executors, the administrators, or the person or persons to whom the Options may
be transferred by will or by the laws of descent and distribution, the word
“Holder” shall be deemed to include such person or persons.

7. Transferability of Options. Options shall not be transferable except by will
or by the laws of descent and distribution and shall be exercisable during the
lifetime of the Holder only by the Holder; provided, however, that subject to
the consent of the Committee (such consent not to be unreasonably withheld), a
Nonqualified Stock Option may be transferred for legitimate estate planning
purposes to immediate family members and/or trusts or partnerships of which such
family members are the sole beneficiaries. The Committee may impose reasonable
and customary conditions on any such transfers.

8. Rights as Stockholder. The Holder or a permitted transferee of the Options
shall have no rights as a stockholder with respect to any share covered by the
Options until the Holder or such transferee shall have become the holder of
record of such share, and no adjustment shall be made for dividends or
distributions or other rights in respect of such share for which the record date
is prior to the date upon which Holder shall become the holder of record
thereof.

 

- 4 -



--------------------------------------------------------------------------------

9. Tax Withholding. As a condition of this Agreement, the Holder agrees that at
the time of exercise the Holder shall pay to the Company in cash, or make such
other arrangements satisfactory to the Committee regarding payment to the
Company of, the aggregate amount of federal, state and local income and payroll
taxes that the Company is required to withhold in connection with the exercise
of the Options, if any.

10. Representations and Warranties of the Holder. The Holder hereby represents
and warrants to the Company that:

(a) the Holder understands that neither the Options nor the Stock issuable upon
exercise thereof has been registered under the Securities Act of 1933, as
amended (the “Securities Act”), nor qualified under any state securities laws,
and that they are being offered and sold pursuant to an exemption from such
registration and qualification based in part upon such Holder’s representations
contained herein;

(b) the Holder has such knowledge and experience in financial and business
matters that the Holder is capable of evaluating the merits and risks of the
investment contemplated by this Agreement; and the Holder is able to bear the
economic risk of this investment in the Company (including a complete loss of
this investment);

(c) the Holder recognizes that no public market exists for the Stock, and none
will exist in the future; that it must bear the economic risk of this investment
indefinitely unless the Stock is registered pursuant to the Securities Act or an
exemption from such registration is available, and unless the disposition of
such Stock is qualified under applicable state securities laws or an exemption
from such qualification is available, and that the Company has no obligation or
present intention of so registering the Stock; understands that there is no
assurance that any exemption from the Securities Act will be available, or, if
available, that such exemption will allow the Holder to transfer any or all of
the Stock, in the amounts, or at the times the Holder might propose; understands
that at the present time Rule 144 (“Rule 144”) promulgated under the Securities
Act by the Securities and Exchange Commission is not applicable to sales of the
Stock because it is not registered under Section 12 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and there is not publicly
available the information concerning the Company specified in Rule 144;
acknowledges that the Company is not presently under any obligation to register
under Section 12 of the Exchange Act or to make publicly available the
information specified in Rule 144 and that it may never be required to do so;

(d) the Holder is acquiring the Options (and the Stock issuable upon exercise
thereof) solely for his own account for investment and not with a view toward
the resale, transfer, or distribution thereof, nor with any present intention of
distributing the Options or the Stock. Except as specifically provided herein,
and except pursuant to agreements previously entered into by the Holder with the
Company, no other person has any right with respect to, or interest in, the
Options or the Stock to be purchased by the Holder upon exercise thereof, nor
has the Holder agreed to give any person any such interest or right in the
future;

 

- 5 -



--------------------------------------------------------------------------------

(e) except as specifically provided herein, and except for contracts or
agreements with the Company, the Holder has no contract, undertaking,
understanding, agreement or arrangement, faunal or informal, with any person to
sell, transfer or pledge all or any portion of the Options or Stock, and has no
current plans to enter into any such contract, undertaking, understanding,
agreement or arrangement;

(f) the Holder has not seen, received, been presented with, or been solicited by
any leaflet, public promotional meeting, article or any other form of
advertising or general solicitation as to the Company’s sale to such Holder of
the Options or Stock; and

(g) the Holder is familiar with the business and operations of the Company and
has been afforded full and complete access to the books, financial statements,
records, contracts, documents and other information concerning the Company and
its proposed activities, and has been afforded an opportunity to ask such
questions of the Company’s agents, accountants and other representatives
concerning the Company’s proposed business, operations, financial condition,
assets, liabilities and other relevant matters as he has deemed necessary or
desirable, and has been given all such information as has been requested, in
order to evaluate the merits and risks of the investment contemplated herein.

11. Adjustment for Recapitalization, Merger, etc.

(a) Capitalization Adjustments. The aggregate number of shares of Stock which
may be purchased pursuant to Options granted hereunder, the number of shares of
Stock covered by each Option, and the price per share thereof in each such
Option may be subject to adjustment or substitution, as determined by the
Committee in its sole discretion, as to the number, price or kind of a share of
Stock or other consideration subject to such Options or as otherwise determined
by the Committee to be equitable (i) in the event of changes in the outstanding
Stock or in the capital structure of the Company by reason of stock dividends,
stock splits, reverse stock splits, recapitalizations, reorganizations, mergers,
consolidations, combinations, exchanges, or other relevant changes in
capitalization occurring after the Date of Grant, (ii) in the event of any
change in applicable laws or any change in circumstances which results in or
would result in any substantial dilution or enlargement of the rights granted
to, or available for, the Holder, or (iii) for any other reason which the
Committee, in its sole discretion, determines otherwise warrants equitable
adjustment because it interferes with the intended operation of the Plan or the
Options granted hereunder. Any adjustment shall be conclusively determined by
the Committee; provided, in each case, the fair value of the Options immediately
following any such adjustment shall be equal to the fair value of the Options
immediately prior to such adjustment.

(b) Corporate Events. Notwithstanding subsection (a) above, in the event of
(i) a merger or consolidation such that after such merger or consolidation the
Company is not the surviving entity or the ultimate parent of the surviving
entity, (ii) the sale of all or substantially all of the assets of the Company,
or (iii) the reorganization or liquidation of the Company (a “Corporate Event”),
the Company shall require the successor entity or parent thereof to assume all
outstanding Options; provided, however, the Committee may, in its discretion and
in lieu of requiring such assumption, provide that all outstanding Options shall
terminate as of the consummation of such Corporate Event, and (x) accelerate the
exercisability of, or cause all

 

- 6 -



--------------------------------------------------------------------------------

vesting restrictions to lapse on, all outstanding Time Vested Options to a date
at least ten days prior to the date of such Corporate Event and/or (y) provide
that holders of vested Options will receive a cash payment in respect of
cancellation of their Options based on the amount (if any) by which the per
share consideration being paid for the Stock in connection with such Corporate
Event exceeds the applicable exercise price. If a Corporate Event occurs which
does not constitute a Change in Control, the Committee shall take such actions
with respect to unvested Performance Vested Options as it considers reasonable
and equitable under the circumstances, and to the extent practicable will
require the successor entity or parent thereof to assume such options and adjust
the vesting schedule thereon in a manner that is designed to ensure treatment
thereof that is consistent with Section 3(b) above.

(c) Assumption. For purposes of subsection (b) above, Options shall be
considered assumed, without limitation, if, at the time of issuance of the stock
or other consideration upon a Corporate Event, the Holder would be entitled to
receive upon exercise of the Options the same number and kind of shares of stock
or the same amount of property, cash or securities as the Holder would have been
entitled to receive upon the occurrence of the transaction if the Holder had
been, immediately prior to such transaction, the holder of the number of shares
of Stock covered by the Options at such time; provided, that if such
consideration received in the transaction is not solely equity securities of the
successor entity and the successor entity’s equity securities are listed on a
national securities exchange or quoted in the National Market System of the
National Association of Securities Dealers Automated Quotation System, the
Committee may, with the consent of the successor entity, provide for the
consideration to be received upon exercise of the Options to be solely such
equity securities of the successor entity equal to the Fair Market Value of the
per share consideration received by holders of Stock in the Corporate Event.

(d) Fractional Shares. Any such adjustment may provide for the elimination of
any fractional share which might otherwise become subject to an option.

(e) Dividend Equivalent. In the event of a dividend paid in connection with a
recapitalization or similar corporate event, the Holder shall be entitled to
receive a dividend equivalent payment equal to the amount such Holder would
otherwise have been entitled to receive had any vested Options held by the
Holder at such time been fully exercised immediately prior to such transaction.
In no event shall the dividend equivalent be tied to or otherwise dependent upon
the exercise of the Options.

12. No Right to Continued Service. This Agreement does not confer upon the
Holder any right to continue as a member of the Board.

13. Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties hereto.

14. Waiver and Amendments. Any waiver, alteration, amendment or modification of
any of the terms of this Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

 

- 7 -



--------------------------------------------------------------------------------

15. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof.

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

TD HOLDING CORPORATION       MICHAEL GRAFF By:  

/s/ W. Nicholas Howley

     

/s/ Michael Graff

  Signature       Signature Title:  

CEO

     

Date: October 10, 2004

Date:  

10/6/04

     

 

- 9 -



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

AMENDED AND RESTATED

STOCK OPTION AGREEMENT

This Amendment, dated October 5, 2009, amends the Amended and Restated Stock
Option Agreement between TransDigm Group Incorporated, a Delaware corporation
formerly known as TD Holding Corporation (the “Company”), and Michael Graff
(“Holder”) dated as of June 2004 (the “Agreement”). Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Agreement.

WHEREAS, the Agreement provides for dividend equivalent rights, which were
consistent with the dividend equivalent rights afforded to holders of options
under the Company’s 2003 Stock Option Plan (as amended, the “Plan”) as of the
date of the Agreement;

WHEREAS, the dividend equivalent rights afforded to the holders of options under
the Plan have since been amended;

WHEREAS, the Company and Holder desire to amend the Agreement to provide for
dividend equivalent rights consistent with those provided to holders of options
under the Plan.

NOW, THEREFORE, for good and valuable consideration, the parties hereby agree as
follows:

Section 11(b) of the Agreement is deleted in its entirety and replaced with the
following:

“In the event the Company declares a dividend on common stock of the Company,
Holder shall be eligible to receive a cash dividend equivalent payment with
respect to any vested Options equal to the amount that Holder would otherwise
have been entitled to receive had his Option been fully exercised immediately
prior to such declaration. The cash dividend equivalent payment shall be paid to
Holder no later than (A) December 31 of the year in which the dividend is
declared or (B) two and one-half months following the end of the calendar month
in which the dividend is declared.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have set their hands as of the date first above
written.

 

TRANSDIGM GROUP INCORPORATED     By:  

/s/ Gregory Rufus

   

/s/ Michael Graff

  Name:   Gregory Rufus     Michael Graff   Title:   Chief Financial Officer    